            Case 1:21-cv-00305-PLF Document 7 Filed 03/11/21 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )
                                                      )
ALL PETROLEUM-PRODUCT CARGO                           )
ABOARD THE ACHILLEAS WITH                             )
INTERNATIONAL MARITIME                                )    Civil Case No. 21-cv-305 (PLF)
ORGANIZATION NUMBER 9398072,                          )
                                                      )
               Defendant In Rem, and                  )
                                                      )
FUJAIRAH INTERNATIONAL OIL & GAS                      )
CORPORATION,                                          )
                                                      )
               Claimant                               )
                                                      )

CLAIMANT FUJAIRAH INTERNATIONAL OIL & GAS CORPORATION VERIFIED
    CLAIM AND STATEMENT OF INTEREST IN DEFENDANT PROPERTY

   Claimant Fujairah International Oil & Gas Corporation ("FIOGC" or “Claimant”) hereby

submits this verified claim pursuant to Federal Rules of Civil Procedure, Rule G(5) of the

Supplemental Rules for Admiralty for Maritime Claims and Asset Forfeiture Actions, and asserts

their interest in the “all petroleum-product cargo aboard the MT Achilleas with International

Maritime Organization Number 9398072” (the “Defendant Property,” as defined in the United

States’ Verified Complaint for forfeiture in rem filed with this Court on February 2, 2021) as

follows:

   1. Claimant has a possessory interest in, and is intermediary seller of, the Defendant

       Property as restrained when aboard the vessel MT Achilleas, International Maritime

       Organization ("IMO") Number 9398072.
               Case 1:21-cv-00305-PLF Document 7 Filed 03/11/21 Page 2 of 8




    2. Claimant is also a voyage charterer and a bill of lading shipper of the Defendant Property

        aboard the MT Achilleas.

    3. As Claimant has an assignment of an ownership interest in the Defendant Property sought

        to be forfeited as a bona fide purchaser or seller for value of Defendant Property, for the

        reasons set forth below, Claimants assert their cognizable interest in, and valid claim to,

        the Defendant Property.

                                           Background

    4. FIOGC is a company incorporated under the laws of the United Arab Emirates ("UAE")

        with Industrial License Number 1019059 and Federal Registration Number 10022656.

        Its address and principal place of business is Emirate of Al Fujairah, Office 1502, Al

        Hilal Tower, with mailing address P.O. Box 3040, Fujairah, UAE and with a secondary

        office at Office # 2604, Burj Al Salam, Sheraton Grand, Shiekh Zayad Road, Dubai,

        UAE.

    5. FIOGC is owned, controlled, and operated by the Government of Fujairah. Specifically,

        FIOGC is wholly owned by the Ruler of the Emirate of Fujairah and Supreme Council

        Member, His Highness Sheikh Hamad bin Mohammed Al Sharqi. The sole director of

        FIOGC is His Excellency Mohamed Saeed Abdulla Ahmed Al Dhanhani, who is also the

        director of the Amiri Diwan, the Ruler's Office in Fujariah Mr. Al Dhanhani functions in

        a position similar to the chief of staff for the Ruler of Fujairah, His Highness Sheikh

        Hamad bin Mohammed Al Sharqi.

    6. FIOGC was established February 6, 2020 and is licensed to conduct certain distinct

        business activities, including importing, exporting, wholesale of crude oil trading, and

        petroleum materials storing. A primary business objective for FIOGC is to act as an



                                                  2
#82489146_v4
               Case 1:21-cv-00305-PLF Document 7 Filed 03/11/21 Page 3 of 8




           intermediary to market, purchase, sell, and transport petroleum products through the use

           of tanker vessels as floating storage facilities in the Port of Fujairah, UAE until the end

           purchaser is found and contracted with.

       7. The floating storage facility business plan was particularly important in 2020 given the

           lack of available shore-based oil storage facilities in the UAE in light of depressed oil

           prices, glut in the oil market, and the effects of COVID-19 pandemic hindering

           worldwide demand.

                               Claimants’ Interests in the Defendant Property

           Claimant will demonstrate during this proceeding its valid claim to, and cognizable

interest in, the Defendant Property. FIOGC entered into a voyage charter of the MT Achilleas for

the express purpose of carrying the Defendant Property to an end purchaser in China. FIOGC

has a cognizable interest in, and is the shipper of, approximately 276,408.40 MT of contracted

Iraqi-origin petroleum-product cargo carried aboard the MT Achilleas. FIOGC’s supports its

interests in the Defendant Property as follows:

       8. On April 4, 2020, FIOGC entered a supply and marketing contract (the "Supply

           Contract") with an Iraqi oil supplier ("Iraqi Supplier").1

       9. The Supply Contract was governed by UAE law and duly executed by the Iraqi Supplier

           and FIOGC.

       10. Pursuant to the terms of the Supply Contract, the Iraqi Supplier agreed to deliver to

           FIOGC two million barrels of "Iraqi raw oil within June 2020" in Al Fujairah Port or any

           safe port in the UAE.




1
    The Supply Contract is subject to a confidentiality clause and will be made available following a protective order.

                                                            3
#82489146_v4
               Case 1:21-cv-00305-PLF Document 7 Filed 03/11/21 Page 4 of 8




    11. The Iraqi Supplier also agreed to issue to FIOGC all shipping documents issued by the

        Republic of Iraq, including the bill of lading, in the name of FIOGC so that FIOGC as

        intermediary could find and conduct the process of selling to a "final purchaser."

    12. When the sale of the Iraqi-origin oil was completed with the final purchaser, the profits

        would then be distributed pursuant to the terms of the Supply Contract.

    13. On May 15, 2020, FIOGC entered into a management agreement with Benchmark Ship

        Management LLC, a company incorporated in the UAE with a registered office at Dubai,

        UAE (the “Management Agreement”).

    14. The purpose of the Management Agreement is for Benchmark to serve as technical

        managers and operators of a floating storage facility in the Port of Fujairah, UAE.

    15. In the documents supplied by Iraqi Supplier per the Supply Contract, on June 22, 2020,

        the Republic of Iraq State Oil Marketing Organization ("SOMO") issued bill of lading

        No. 25-0408 - BBL/1973/2020 (“Bill of Lading”), at the Basrah Oil Terminal, Iraq for

        280,081 MT of crude oil aboard the MT Lubov (n/k/a Ethan, IMO no. 9293741) to be

        delivered to the order of consignee FIOGC at the Port of Fujairah, UAE.

    16. SOMO also issued a Certificate of Origin for the 280,081 MT export cargo with the

        origin "Republic of Iraq" for the Bill of Lading.

    17. On July 8, 2020, FIOGC time chartered the MT Trident Liberty (IMO No. 9237072)

        through a Greek-broker, Intermodal Shipbrokers, to serve as a floating storage facility in

        the Port of Fujairah, UAE.

    18. MT Lubov was initially directed to Port of Fujairah to deliver Defendant Property to MT

        Trident Liberty as a floating storage facility, although both vessels ultimately called on a

        nearby alternate port, Khor Fakkan, UAE.



                                                  4
#82489146_v4
               Case 1:21-cv-00305-PLF Document 7 Filed 03/11/21 Page 5 of 8




    19. On August 24, 2020, bill of lading number TL-KFN-001 was issued at Khor Fakkan,

         UAE to the order of FIOGC for 280,475.441 MT of crude oil aboard the MT Trident

         Liberty, serving as a floating storage facility, stemmed from MT Lubov via a Ship-to-Ship

         ("STS") transfer.

    20. In September 2020, an Irrevocable Corporate Purchase Order for 1,000,000-2,000,000

         barrels of crude oil to be loaded at the Port of Fujairah, UAE was issued by an oil

         refinery in China (the “Chinese Buyer”) in favor of FIOGC.

    21. One month later, on October 6, 2020, FIOGC ("Seller") entered into a contract with the

         Chinese Buyer for the purchase and sale of crude oil to be shipped from the UAE (the

         “Purchase Contract”).2

    22. Under the terms of the Purchase Contract, the Defendant Property is to be sold to the

         Chinese Buyer, the intended receiver of all the petroleum-product cargo aboard the vessel

         MT Achilleas, with payment due upon successful completion of commodity inspections at

         the Chinese arrival port, after which FIOGC is contractually obligated to endorse and

         transfer the full property rights of the oil cargo to the Chinese Buyer.

    23. FIOGC was contractually responsible for chartering a vessel to carry the Defendant

         Property to China. Pursuant to a voyage charterparty dated October 14, 2020, as also

         brokered by Intermodal Shipbrokers, MT Achilleas Owners, Achilleas Carriers Corp. of

         Monrovia, Liberia, agreed to deliver a cargo of crude oil from Fujairah, UAE to China

         following a STS transfer from MT Trident Liberty, the floating storage facility.

    24. On November 4, 2020, MT Achilleas commenced an STS loading of Defendant Property

         from MT Trident Liberty, serving as a floating storage facility.


2
 The Purchase Contract is subject to a confidentiality clause and will be made available following a protective
order.

                                                         5
#82489146_v4
               Case 1:21-cv-00305-PLF Document 7 Filed 03/11/21 Page 6 of 8




    25. On November 11, 2020, MT Achilleas and MT Trident Liberty, serving as a floating

        storage facility, neared completion of their STS transfer with approximately 276,408.40

        MT of the Defendant Property amid various suspensions of the STS transfer operations.

    26. Also on November 11, 2020, FIOGC received a cargo insurance quote from Al Dhafra

        Insurance Company, a leading UAE listed company and insurer, for around 280,400 MT

        of the Defendant Property that the insurer would cover upon FIOGC providing the Bill of

        Lading for the passage to China.

    27. The insurance would ultimately not be effectuated because on or about December 12,

        2020, on information and belief based on publically available information, the United

        States Government seized the Defendant Property aboard the MT Achilleas at Fujairah

        Anchorage, UAE.

    28. At the time the Defendant Property was seized, the MT Achilleas was in the Port of

        Fujairah and within the territorial seas of the UAE.

    29. On December 31, 2020, on information and belief based on publically available

        information, MT Achilleas departed the Port of Fujairah, UAE for the United States at the

        direction of the U.S. Government.

    30. On or about March 1, 2021, on information and belief based on publically available

        information, the MT Achilleas is reported to have discharged approximately 600,700

        barrels of Defendant Property to the Bahamian-flag MT Everest Spirit (IMO No.

        9281009) in a STS transfer in the port of Galveston, Texas (GOLA Offshore Terminal).

    31. On information and belief based on publically available information, the MT Everest

        Spirit was reported to have offloaded that Defendant Property in Houston, Texas, and

        returned to GOLA Offshore Terminal on or about March 4, 2021.



                                                 6
#82489146_v4
               Case 1:21-cv-00305-PLF Document 7 Filed 03/11/21 Page 7 of 8




    32. As a result of the seizure of the Defendant Property, the bona fide agreements between

        FIOGC and their counterparties remain unfulfilled.

                                               *****

    33. Accordingly, for all the reasons set forth above, Claimant FIOGC has a legally

        cognizable interest in, and valid claim to, the Defendant Property and retains a financial

        stake in the above referenced counterparty agreements. Exhibit A— Verification of

        Fujairah International Oil & Gas Corporation.

                                              /s/ Gerald A. Morrissey
                                              HOLLAND & KNIGHT LLP
                                              Gerald A. Morrissey III, Esq.
                                              800 17th Street N.W., Suite 1100
                                              Washington, DC 20006
                                              Telephone: 202.469.5497
                                              Fax: 202.955.5564
                                              E-mail: Gerald.Morrissey@hklaw.com
                                              DC Bar No. 488730

                                              /s/ Christopher Nolan
                                              Christopher Nolan, Esq. (pro hac vice forthcoming)
                                              31 W 52nd St 12th floor
                                              New York, NY 10019
                                              Telephone.: 212.513.3307
                                              Fax: 212.385.9010
                                              E-mail: Chris.Nolan@hklaw.com
                                              NY Bar No. 4042834

                                              /s/ Sean Pribyl
                                              Sean T. Pribyl, Esq. (pro hac vice forthcoming)
                                              800 17th Street N.W., Suite 1100
                                              Washington, DC 20006
                                              Telephone: 202.955.3000
                                              Fax: 202.955.5564
                                              E-mail: Sean.Pribyl@hklaw.com
                                              DC Bar No. 1044353

                                              Attorneys for Claimant
                                              FUJAIRAH INTERNATIONAL OIL & GAS
                                              CORPORATION

Dated: March 11, 2021

                                                 7
#82489146_v4
               Case 1:21-cv-00305-PLF Document 7 Filed 03/11/21 Page 8 of 8



                                      CERTIFICATE OF SERVICE

        I, Gerald A. Morrissey III, declare as follows:

        I am employed in Washington, D.C., I am over the age of eighteen years and am not a
party to this action; my business address is 800 17th Street N.W., Suite 1100, Washington, D.C.
20006, in said District of Columbia. On March 11, 2021, I served the following documents:

        Claimant's Verified Claim and Statement of Interest in Defendant Property

        Verification (on behalf of Claimant)

        Notice Of Appearance

        Motion for Admission of Attorney Pro Hac Vice (Christopher Nolan)

        Motion for Admission of Attorney Pro Hac Vice (Sean Pribyl)
on the parties stated below, by the following means of service:

        United States District Court, District of Columbia, Clerk of the Court,
        333 Constitutional Avenue, NW, Washington, D.C. 20001

        Assistant United States Attorney Michael Grady, 555 4th Street, NW, Washington,
        DC 20530, michael.grady3@usdoj.gov

      BY MESSENGER SERVICE: I placed a true copy in a sealed envelope or package addressed to the
       persons at the addresses listed above and providing them to a professional messenger service for service for
       delivery before 5:00 p.m. on the above-mentioned date.

      BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On this date, I electronically uploaded
       a true and correct copy in Adobe “pdf” format the above-listed documents to the United States District
       Court’s Case Management and Electronic Case Filing (CM/ECF) system.

      BY ELECTRONIC SERVICE: On the above-mentioned date I caused the documents to be sent to the
       persons at the electronic notification address as shown above: michael.grady3@usdoj.gov

      (FEDERAL)        I declare under penalty of perjury that the foregoing is true and correct.


        Executed on March 11, 2021.                    /s/ Gerald A. Morrissey III
                                                      HOLLAND & KNIGHT LLP
                                                      Gerald A. Morrissey III
                                                      800 17th Street N.W., Suite 1100
                                                      Washington, DC 20006
                                                      Telephone: 202.469.5497
                                                      Fax: 202.955.5564
                                                      E-mail: Gerald.Morrissey@hklaw.com
                                                      DC Bar No. 488730




                                                         8
#82489146_v4
